DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Li on 11/8/2021.
The application has been amended as follows: 
Cancel claim 21.
The instant claims have been amended as follows –
(Currently Amended) A thin film multivariate optical element, , and conveyance combination, comprising:
a conveyance deployed in a borehole of a hydrocarbon well, the conveyance being a wireline, slickline, coiled tubing, drill pipe, production tubing, fiber optic cable, or downhole tracker;
at least one layer of multivariate optical element formed from a flexible material and having patterns that manipulate at least one spectrum of optical signals while the thin film multivariate optical element and detector combination is deployed in a downhole environment, wherein manipulation of the at least one spectrum of optical signals by the patterns improves at least one correlation between the at least one spectrum of optical signals and at least one property of a downhole sample;

a substrate, wherein the at least one layer of multivariate optical element and the at least one layer of detector film are deposited on the substrate,
wherein the at least one layer of multivariate optical element, the at least one layer of detector film, and the substrate are deployed downhole along a section of the conveyance.  

2. 	(Original) The thin film multivariate optical element and detector combination of claim 1, further comprising:
a bottom layer of detector film that is deposited on the substrate;
a top layer of detector film that is deposited on the bottom layer of detector film;
a bottom layer of multivariate optical element that is deposited on the top layer of detector film; and 
a top layer of multivariate optical element that is deposited on the bottom layer of multivariate element.  

3. 	(Original) The thin film multivariate optical element and detector combination of claim 2, further comprising:
at least two layers of multivariate optical elements that are deposited between the top layer of multivariate optical element and the bottom layer of multivariate optical element; and 
at least two layers of detector films that are deposited between the top layer of detector film and the bottom layer of detector film.  

4.	(Original) The thin film multivariate optical element and detector combination of claim 1, further comprising:
a bottom layer of multivariate optical element that is deposited on the substrate; 

a top layer of detector film that is deposited on the bottom layer of detector film; and 
a top layer of multivariate optical element that is deposited on the top layer of top layer of detector film.  

5.	(Original) The thin film multivariate optical element and detector combination of claim 1, further comprising:
a first surface area of the at least one layer of detector films;
a second surface area of the at least one layer of detector films; 
a first layer of the at least one multivariate optical element that is stacked over the first surface area; and
a second layer of the at least one multivariate optical element that is stacked over the second surface area.  

6. (Original) The thin film multivariate optical element and detector combination of claim 1, wherein each layer of the at least one layer of multivariate optical element is less than 100µm thick, and wherein each layer of the at least one layer of detector film is less than 100µm thick. 

7.	(Original) The thin film multivariate optical element and detector combination of claim 1, wherein the substrate is formed from a flexible material.

8. 	(Original) The thin film multivariate optical element and detector combination of claim 7, wherein the substrate has an adhesive surface that is affixed to a downhole tool deployed in a downhole location.  

9. 	(Original) The thin film multivariate optical element and detector combination of claim 1, wherein the optical signals pass through the substrate before reaching the at least one layer of multivariate optical element. 

10.	(Original) The thin film multivariate optical element and detector combination of claim 9, wherein the substrate is formed from a material having material properties that generate a spectral pattern that manipulates the at least one spectrum of the optical signals.

11. (Original) The thin film multivariate optical element and detector combination of claim 1, wherein the substrate is formed from a material having material properties that convert the manipulated optical signals into electrical signals.

12.	(Original) The thin film multivariate optical element and detector combination of claim 1, further comprising a reflective layer positioned between the at least one layer of detector film and the substrate, where a portion of the optical signals passed through the at least one layer of detector film is reflected back to the at least one layer of detector film.  

13.	(Currently Amended) A thin film optical detector and conveyance combination, comprising:
a conveyance deployed in a wellbore, the conveyance being a wireline, slickline, coiled tubing, drill pipe, production tubing, fiber optic cable, or downhole tracker;
a first detector film formed from a flexible material and having material properties that generate a spectral pattern that manipulates at least one spectrum of optical signals while the thin film optical detector is deployed in a downhole environment, wherein manipulation of the at least one spectrum of optical signals by the spectral pattern improves at least one correlation between the at least one spectrum of optical signals and at least one property of a downhole sample; and
a substrate, wherein the first detector film is deposited over the substrate,
wherein the first detector film and the substrate are deployed downhole along a section of the conveyance.  

14.	(Original) The thin film optical detector of claim 13, further comprising a second detector film deposited between the first detector film and the substrate, wherein the second detector film comprises material properties that convert the  manipulated optical signals into electrical signals.  
 
15.	(Original) The thin film optical detector of claim 14, further comprising:
a third detector film having material properties that generate a spectral pattern that further manipulates the at least one spectrum of the optical signals; and
a fourth detector film having material properties that convert the manipulated optical signals into electrical signals, 
wherein the third detector film is deposited in between the second detector film and the fourth detector film, and
wherein the fourth detector film is deposited in between the third detector film and the substrate.  

16.	(Original) The thin film optical detector of claim 13, wherein the substrate is formed from a flexible material.

17.	(Original) The thin film optical detector of claim 13, wherein the substrate is formed from a material having properties that convert the manipulated optical signals into electrical signals.

18.	(Currently Amended) A downhole optical computing system, comprising: 
a conveyance deployed in a wellbore, the conveyance being a wireline, slickline, coiled tubing, drill pipe, production tubing, fiber optic cable, or downhole tracker;
an optical source that transmits optical signals downhole; 
and wherein manipulation of the at least one spectrum of optical signals by the spectral pattern improves at least one correlation between the at least one spectrum of optical signals and at least one property of a downhole sample;
at least one layer of detector film that converts the optical signals into electrical signals; and
a substrate that is deployed in a downhole location, wherein the at least one layer of multivariate optical element and the at least one layer of detector film are deposited on the substrate, 
wherein the at least one layer of multivariate optical element, the at least one layer of detector film, and the substrate are deployed downhole along a section of the conveyance.  

19.	(Original) The downhole optical computer system of claim 18, further comprising:
a bottom layer of detector film that is deposited on the substrate;
a top layer of detector film that is deposited on the bottom layer of detector film;
a bottom layer of multivariate optical element that is deposited on the top layer of detector film; and 
a top layer of multivariate optical element that is deposited on the bottom layer of multivariate element.  

20.	(Original) The downhole optical computer system of claim 18, further comprising:

a bottom layer of detector film that is deposited on the bottom layer of multivariate optical element; 
a top layer of detector film that is deposited on the bottom layer of detector film; and 
a top layer of multivariate optical element that is deposited on the top layer of top layer of detector film.  

21.	(Cancelled) A multivariate optical element and detector combination, comprising at least one substrate having material properties to:
generate a spectral pattern that manipulates at least one spectrum of optical signals; and 
convert the manipulated optical signals into electrical signals.--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 13, and 18, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed thin film multivariate optical element, detector and conveyance combination/computing system comprising:
 	a conveyance deployed in a borehole of a hydrocarbon well, the conveyance being a wireline, slickline, coiled tubing, drill pipe, production tubing, fiber optic cable, or downhole tracker; at least one layer of multivariate optical element formed from a flexible material and having patterns that manipulate at least one spectrum of optical signals while the thin film multivariate optical element and detector combination is deployed in a downhole environment, wherein manipulation of the at least one spectrum 
wherein the at least one layer of multivariate optical element, the at least one layer of detector film, and the substrate are deployed downhole along a section of the conveyance in combination with the entirety of elements of instant claims 1, 13 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday Through Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Michael P LaPage/Primary Examiner, Art Unit 2886